Honorable A. J. Hartel                   opinion No. m-778
Liberty County Attorney
P. 0. Box 431                            Re:   Jurisdiction of a county
Liberty, Texas 77575                     court at law over suits for
                                         the collection of delinquent
                                         taxes

Dear Mr. Hartel:

    You ask

         Whether the County Court at Law [for Liberty
         County] has jurisdiction over suits for the
         enforced collection of delinquent taxes in Liberty
         County, provided they are within 'the $50,000
         jurisdictional limits of the Liberty County Court
         at Law.

We understand you to ask about the court's jurisdiction regarding
delinquent tax suits on real property. We conclude that the County
Court at Lav of Liberty Gty      has subject matter jurisdiction over
matters involving delinquent tax foreclosures by virtue of article
1970-379, section Z(a)(l), V.T.C.S.. so long as the amount in
controversy falls within the jurisdictional amounts allowed by
statute. Where a lawsuit seeks foreclosure of a statutory lien; the
"amount in controversy" is the value of the property against which
foreclosure is sought, if the value of the property is greater than
the underlying debt (i.e. the taxes, penalty, and interest).


     Article V, section 1, of the Texas Constitution lists the courts
in which the judicial power of the state is vested and provides:

          The Legislature may establish such other courts as
          it may deem necessary and prescribe the jurisdic-
          tion and organization thereof, and may conform the
          jurisdiction of the district and other inferior
          courts thereto.

     The County Court at Law in Liberty County is a statutory court
created by the legislature pursuant to article V, section 1, of the



                               p. 3663
Honorable A. J. Hartel - Page 2   (JM-778)




Texas Constitution. See, e.g., Jordan V. Crudgington, 231 S.W.Zd 641
(Tex. 1950); Reasonover V. Reasonover. 58 S.W.2d 817 (Tex. 1933).
Article 1970-379, section 2. V.T.C.S., provides as follows:

             (a) The county court at law has concurrent
          civil jurisdiction with the district court in:

                (1) cases in which the matter~in controversy
             exceeds $500 and does not exceed $50,000,
             excluding interest and attorney's fees;

                . . . .

             (b) The county court at law has      concurrent
          jurisdiction with the county courtin:

               (1) all civil and criminal cases and
            proceedings, original and appellate, prescribed
            by law for county courts. . . .

             (f) This section does not diminish the juris-
          diction of the district courts but only gives con-
          current jurisdiction to the county court at law
          over the matters specified in Subsections (a)
          through (d). The district courts retain and shall
          continue to exercise the jurisdiction conferred by
          law on district courts.

             (g) Article 1951, Revised Statutes, does not
          &      to the county court at law and does not
          affect or diminish the jurisdiction of the county
          court at law. (Emphasis added).

     Article V, section 16, of the Texas Constitution provides in
relevant part as follows:

          The County Court has jurisdiction as provided by
          law. The County Judge is the presiding officer of
          the County Court and has judicial functions as
          provided by law. . . .

Prior to its recent amendment, article V, _ section 16, expressly
precluded constitutional county courts from hearing and determlnlng
"suits for the recovery  of land." See, e.g., Blaylock V. Riser, 354
S.W.2d 134 (Tex. 1962); Milner w. Whatley. 282 S.W.2d 903 (Tex. Civ.
ADD.
 . . - Eastland 1955. writ ref'd n.r.e.). That provision was removed
after the section's most recent amendment. Aits 1985, 69th Leg.,
S.J.R. No. 14, 05, at 3358. Bowever, section 26.041, Government Code,
sets forth the following: "Exfept as otherwise provided by law, a




                                  p. 3664
Honorable A. J. Hartel - Page 3     (JM-778)




county court has the jurisdiction conferred by Article V. Section 16.
of the Texas Constitution and by this subchapter." Section 26.043,
Government Code, states: "A county court does not have jurisdiction
in: . . . (2) a suit for the enforcement of a-en       on land. : . ."
The constitutional county court in Liberty County, then, does not have
subject matter    jurisdiction over suits for the enforcement of
delinquent taxes.

     Article V, section 8, of the Texas Constitution sets forth the
jurisdiction of state district courts and provides the following:

         District Court jurisdiction consists of exclusive,
         appellate, and original jurisdiction of all
         actions, proceedings, and remedies, except in
         cases where- exclusive, appellate, or original
         jurisdiction may be conferred by this Constitution
         or other law on some other court, tribunal or
         administrative body. . . .

Nothing in Chapter 24 of the Government Code purports to invest
exclusive jurisdiction in the district court of Liberty County.

     Article 1951, V.T.C.S., now codified as section 26.043 of the
Government Code, which provides that county courts have no
jurisdiction for the enforcement of liens upon land, is inapplicable
to Liberty County. See Dent V. Pines, 394 S.W.Zd 266 (Tex. Civ. App.
- Houston 1965, no z);     State v. Reece. 374 S.W.2d 686 (Tex. Civ.
APP. - Houston 1964, no writ). Article 1951, V.T.C.S., was repealed
in 1985. Acts 1985, 69th Leg., ch. 480, $26, at 2048. Accordingly,
the statute creating the County Court at Law for Liberty County
confers on the court jurisdiction concurrent with that of the district
and county court, without the limitation imposed on the.county court
that denies that court jurisdiction to try cases involving enforcement
of a lien on land. See Conger V. Dalrymple, 608 S.W.2d 808 (Tex. Civ.
APP. - Fort Worth 1980. no writ).

    We are required to construe statutory provisions in a way that

         expresses only the will of the makers of the law,
         not forced nor strained, but simply such as the
         words of the law in their plain sense fairly
         sanction and will clearly sustain.

Railroad Commission of Texas V. Miller, 434 S.W.2d 670. 672 (Tex.
1968). By the clear terms of article 1970-379, V.T.C.S., the County
Court at Law of Liberty County has subject matter jurisdiction over
matters involving delinquent tax foreclosures, so long as the amounts
in controversy fall within the jurisdictional amounts allowed by
statute. Where a lawsuit seeks foreclosure of a statutory lien.~the




                                  p. 3665
Honorable A. J. Hartel - Page 4   (JM-778)




"amount in controversy" is the value of the property against which
foreclosure is sought, if the value of the property is greater than
the underlying debt (i.e. the taxes, penalty, and interest due).

                              SUMMARY

             The County Court at Law in Liberty County has
          subject matter jurisdiction over matters involving
          delinquent tax foreclosures pursuant to article
          1970-379, section 2(a)(l). V.T.C.S.. so long as
          the amount in controversy falls within the
          jurisdictional amounts allowed by statute.

                                     , V=co

                                         JIM     MATTOX
                                         Attorney General of Texas

MARYKELLER
Executive Assistant Attorney General
                                                                      ?
JUDGE XOLLIE STRAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman. Opinion Committee

Prepared by Jim Moellinger
Assistant Attorney General




                               p. 3666